DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritland (US Patent 6,692,434).
With respect to claim 1, Ritland discloses a retracting tool (see fig 1 and 2 below) for retracting soft tissue covering lumbar vertebrae (title), the retracting tool being formed in a strip shape (see fig 1 below) with a curvature (see fig 2 below) disposed in a main plane (plane bisecting the strip), the retracting tool comprising: a retractor (fig 1, 12) having a back side (See fig 2 below) designed to face the soft tissue, a face side (See fig 2 below) opposite said back side and two longitudinal edges (see fig 1 below), wherein: the main plane is parallel to the two longitudinal edges, the retractor including a rear portion (see fig 1 below) forming a handle (see fig 1 below), and a front portion(fig 1, 14) that is rectilinear (fig 2 14  has a rectangular shape) and elongated in a longitudinal direction, the front portion has a front end (see fig 2 below) designed to act as a support on a vertebra in order to perform a pivoting in the main plane around a transverse axis (see fig 2 below), perpendicular to the main plane, to apply the back side of the retractor on the soft tissue in order to push them back, wherein the front portion comprises at least one front transverse edge (see fig 2 below) that, after bending forward, is extended by a support plate (fig 2, 19), the support plate is formed by a planar sheet (fig 2) in a plane parallel to the main plane (support plate extends along the longitudinal edge witch is parallel to the main plane), the support plate extends forwardly along the longitudinal direction of the front portion of the retractor on one of the two longitudinal edges beyond the front transverse edge so as to remain in a width of the strip shape (see fig 2 below), and the support plate rises towards the face side of the retractor to end and equipped with a hooking contour (see fig 2 below) arranged in the longitudinal direction. With respect to claim 2, Ritland discloses wherein the hooking contour of the support plate is oriented towards the face side (see fig 2 below). With respect to claim 3, Ritland discloses wherein the hooking contour of the support plate includes hooking teeth (fig 2, 22a and 22b) on the vertebra. With respect to claim 4, Ritland discloses wherein the support plate includes towards the rear a projecting stop (fig 2, 26) facing the face side.

    PNG
    media_image1.png
    713
    794
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritland (US Patent 6,692,434).
With respect to claim 6, Ritland discloses the claimed invention except for wherein the retracting tool includes a longitudinal distance between the front end of the support plate and the front transverse end of the retractor, which is greater than six millimeters, Ritland is silent about how far the plate extends but teaches the retractor being used for the procedure (abstract, retracting soft tissue (“muscle”) in the lumbar vertebrae). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the retracting tool includes a longitudinal distance between the front end of the support plate and the front transverse end of the retractor, which is greater than six millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritland (US Patent 6,692,434) in view of Ritland (US Patent 7,166,073).
With respect to claim 5, Ritland ‘434 discloses the claimed invention except for wherein the retractor has in its cross section a convex shape facing the back side.
Ritland ‘073 discloses wherein the retractor (fig 14, 18) has in its cross section a convex shape (fig 14, 40) facing the back side to have wherein the 180-degree curvature is, advantageously, shaped to receive a cylindrical shaped dilator so that the retractor may be lowered down around the dilator, thereby displacing the tissue from around the dilator to the outer surface of retractor (col. 8, ll. 47-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ritland ‘434 to include wherein the retractor has in its cross section a convex shape facing the back side in view of Ritland ‘073 in order to have wherein the 180 degree curvature is, advantageously, shaped to receive a cylindrical shaped dilator so that the retractor may be lowered down around the dilator, thereby displacing the tissue from around the dilator to the outer surface of retractor.
With respect to claim 7, Ritland ‘434 discloses the claimed invention except for the retracting tool includes two support plates parallel, disposed symmetrically on the longitudinal edges of the retractor.
Ritland ‘073 discloses the retracting tool includes two support plates (fig 13, 22 and 42). parallel, disposed symmetrically on the longitudinal edges of the retractor (fig 14) to be advantageously, shaped to receive a cylindrical shaped dilator so that the retractor may be lowered down around the dilator, thereby displacing the tissue from around the dilator to the outer surface of retractor (col. 8 ll. 47-51)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ritland ‘434 to include the retracting tool includes two support plates parallel, disposed symmetrically on the longitudinal edges of the retractor in view of Ritland ‘073 in order to be advantageously, shaped to receive a cylindrical shaped dilator so that the retractor may be lowered down around the dilator, thereby displacing the tissue from around the dilator to the outer surface of retractor.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritland (US Patent 6,692,434) in view of Sun et al. (US Patent 8,801,626).
With respect to claim 10, Ritland discloses the claimed invention except for the retractor includes radiological marks.
Sun et al. discloses surgical tools having radiological marks (fig 13A, 1302, 1303) to help localize and accurately position the device (col. 33, ll. 62) With respect to claim 11, Sun discloses the tool including a longitudinal line forming a radiological marks (fig 13A, 1302 and 1303 extend a length of the tool). With respect to claim 12, Dun discloses the tool including a mark having an asymmetry relative to the median plane of the tool (fig 13A the marks are asymmetrical placed along the length of the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ritland to include radiological marks in view of Sun in order to help localize and accurately position the device.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 5/27/2022, with respect to the U.S.C. 112 rejection of claims 1-12 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 1-12 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection now relies on a new Ritland reference which discloses a different embodiment than argued by the applicant. As can be seen in figure 2 above the support plate extends beyond the transverse edge.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773